Citation Nr: 0326455	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of adverse action in January 
2002 by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee (hereinafter RO).  




FINDINGS OF FACT

1.	VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.	The record contains evidence that the veteran's in-
service duties likely involved noise exposure that could 
result in acoustic trauma.

3.	The medical evidence of record relates the veteran's 
hearing loss to noise exposure.

4.	It is at least as likely as not that the veteran's 
bilateral hearing loss is related to in-service noise 
exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's current bilateral hearing loss was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 
3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented by regulation at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants applying for veterans' benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim and of the provisions of 
the VCAA by a letter dated in August 2001 and a statement of 
the case (SOC) dated in July 2002.  Both the letter and the 
SOC notified the veteran of the evidence and information that 
VA would attempt to obtain on its own as well as the 
information and evidence that the veteran would have to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board concludes, therefore, that the VA adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Consequently, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  In the present case, the necessary 
evidence includes clinical records pertinent to the veteran's 
claim in the form of the following: Private examination 
reports dated in May 1992, June 1992 and December 2000.  
Unfortunately, the complete service medical records are 
unavailable and are presumed to have been destroyed in the 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  Nevertheless, since the Board is granting 
the veteran's claim, no useful purpose would be served by 
delaying the adjudication of the veteran's claim.  The 
veteran, therefore, is not prejudiced by appellate review and 
the Board can issue a final decision.


II.  Service Connection for Bilateral Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection can also be 
granted for certain chronic diseases, including sensorineural 
hearing loss, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002).  When a claimed disorder is not included as 
a presumptive disorder, a direct service connection still may 
be established by evidence demonstrating that the disease was 
in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d) (2002).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training, 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (3) any period of inactive duty training, during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater.  38 C.F.R. § 3.385 (2002).  Impaired hearing is also 
considered a disability when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  As a result, the Board has the authority 
to favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

With the above legal criteria in mind, the evidence will be 
briefly summarized.  
The veteran's discharge papers, DD 214, confirm that he 
served at Fort Belvoir as a military policeman, which tends 
to corroborate the veteran's assertion that he was exposed to 
gunfire.  However, as discussed in Section I, the veteran's 
service records are unavailable and are presumed to have been 
destroyed in 1973 during a fire at the National Personnel 
Records Center (NPRC).  As a result, medical evidence 
regarding the veteran's hearing upon entrance to, and 
separation from, service is unavailable.  The veteran also 
claims that he was treated for noise exposure in 1957 or 1958 
at DeWitt Hospital in Fort Belvoir.  The veteran's claim 
cannot be verified, however, because through no fault of his 
own, his service medical records are unavailable.

In support of his claim, the veteran has submitted several 
private medical examination reports.  The first documented 
postservice hearing test performed on the veteran was 
conducted in May 1992 by a private physician, in connection 
with an injury sustained by the veteran in the course of his 
employment, in February 1992.  The report indicates that the 
veteran suffered from "high tone nerve type hearing loss in 
each ear [which] probably related to previous noise 
exposure."  The examiner based this conclusion on the 
veteran's "lack of injuries from recent trauma."  In his 
report, the examiner also indicated that the veteran 
underwent an audiogram.  However, the results of the 
audiogram are not included in the claims file. 

The claims file also includes an examination report dated in 
June 1992.  The Board notes that this report, which was 
transmitted to the veteran's attorney, indicates that the 
veteran reported "partial hearing loss in his left ear and 
some speech discrimination problems" following his February 
1992 accident.  On the corresponding audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
20
20
20
35
50
LEFT
25
25
30
90
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 90 in the left ear.  The 
veteran was diagnosed with bilateral sensory neural hearing 
loss with tinnitus.  These results establish a current 
hearing disability under 38 C.F.R. § 3.385 (2002).  

The final examination report is dated in December 2000 and 
appears to have been prepared in connection with an 
employment application.

On the corresponding audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
20
30
65
55
60
80
65
LEFT
25
30
85
95
90
85
80

These results establish a current hearing disability under 38 
C.F.R. § 3.385 (2002).  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds the veteran's account of his service 
to be credible.  In addition, it notes that the veteran's 
service medical records, which may have provided further 
corroboration of the veteran's claim, are unavailable, 
through no fault of the veteran.  

The Board also finds that the most recent audiometric 
findings, obtained from a December 2000 audiometric 
examination, establish that the veteran has a bilateral 
hearing loss disability.  38 C.F.R. § 3.385 (2002).  In 
addition, according to the examination report dated in May 
1992, the veteran's hearing loss was related to noise 
exposure.  Significantly, there is no evidence of record, 
which shows that the veteran suffered noise exposure outside 
of his service.

The Board notes that the June 1992 examination report 
contains the veteran's statement that he noticed hearing loss 
in his left ear following his February 1992 accident.  
Nevertheless, in the May 1992 examination report, the 
examiner specifically dissociates the veteran's hearing loss 
from his February 1992 injury, based upon a "lack of recent 
trauma." 

As a result, the Board concludes the weight of the 
"positive" evidence, principally the veteran's documented 
service and his two private medical examination reports dated 
in May 1992 and December 2000 is, at a minimum, in relative 
balance with that of the "negative" private examination 
report dated in June 1992.  Accordingly, an award of service 
connection for bilateral hearing loss is warranted.  All 
reasonable doubt in this regard has been construed in favor 
of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002); Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



